UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT

                                      _____________
                                       No. 09-4718
                                      _____________

                           UNITED STATES OF AMERICA,

                                                  Appellant

                                             v.

                                   RUBEN MITCHELL

    PRESENT: McKEE, Chief Judge, SLOVITER, SCIRICA, RENDELL, BARRY,
    AMBRO, FUENTES, SMITH, FISHER, CHAGARES, JORDAN, HARDIMAN,
              GREENAWAY, JR. and VANASKIE, Circuit Judges

                                          ORDER

       A majority of the active judges have voted for rehearing en banc in the above

appeal, it is ordered that the Clerk of Court list the above case for rehearing en banc at

the convenience of the Court.

                                                         By the Court,


                                                          /s/ Theodore A. McKee

                                                         Chief Circuit Judge

Date: October 20, 2010